DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 02 January 2020, in which claims 1-13 were amended and claim 14 was canceled, has been entered.

Specification
The substitute specification filed 02 January 2020 has been entered.

Claim Objections
Claims 9 and 12 are objected to because of the following informalities.  Examiner suggests the changes below:
“which pretensions at least one eccentric part” be changed to --which pretensions the at least one eccentric part-- (claim 9, line 3);
“the relative position” be changed to --a relative position-- (claim 12, line 5);
 “a closed position” be changed to --the closed position-- (claim 12, line 10).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 4, 5, 7, 9, and 10, the phrases “in particular” and “preferably” render the claims indefinite because the boundaries of the claims are not discernable.  Description of examples and preferences is properly set forth in the specification rather than in a single claim.  A preferred embodiment may also be set forth in another independent or dependent claim.  If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim.  Clarification and rewording are required.
Claim 6 recites the limitation "the flattened portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the first support area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 10, it is unclear to which component the term “it” (line 3) makes reference.  Clarification and rewording are required.
Claim 11 recites the limitation "the spring" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olgren et al. (US 6,139,057).
In regards to claims 1-8 and 10, Olgren et al. discloses a locking device for an adjustable steering column assembly (#10) of a motor vehicle, comprising:
an operating unit (lever #52) which has at least one closed position and one open position (solid and broken lines in figure 1)
a control element (control shaft #38) coupled to the operating unit (#52; figures 1, 2)
at least one eccentric part (flat pawls #66A, 66B, 68A, 68B) actuated by the control element (#38), wherein a retaining part (frames #56A, 56B) is provided, which interacts in the closed position with the eccentric part (figure 4B)
wherein a locking portion (gear sectors #72A, 72B) of the eccentric part (#66A, 66B, 68A, 68B) engages on an engaging portion (rack gears #60) of the retaining part (#56A, 56B) in the closed position (figure 4B), wherein the eccentric part has a force transmission portion (lug #74A, 74B) which is substantially opposite to the locking portion, and wherein the force transmission portion in the closed position rests against a support surface (plain edge #62) lying substantially opposite to the engaging portion (figure 4B)
wherein the eccentric part (#66A, 66B, 68A, 68B) has a receptacle (aperture) for the control element (#38) through which the control element extends with an actuating portion (portion within bushings #64A, 64B), and wherein the actuating portion and the receptacle are formed in a manner that the control element is rotatable relative to the eccentric part (column 3, lines 21-50)
wherein the receptacle has at least one support section (any section of apertures within #66A, 66B, 68A, 68B against which portions of control shaft #38 within bushings #64A, 64B rests) against which the actuating portion rests in the open position (figure 4A)
wherein the support section (any section of apertures within #66A, 66B, 68A, 68B against which portions of control shaft #38 within bushings #64A, 64B rests) has at least two support areas which are shifted from each other by an angle, wherein the angle falls between 10° and 30°, in particular 20° (figure 4A)
wherein the control element (#38) comprises a substantially circular cross-section with at least one flattened portion (flat sides #44A, 44B), in particular wherein two flattened portions are provided, which are preferably parallel to each other (figures 4A, 4B)
wherein the flattened portion (#44A, 44B) in the open position rests directly against the first support area (such as, flat edges #67A, 67B; figure 4A)
wherein the locking portion (#72A, 72B) has an outwardly facing locking surface (gear teeth #70) with a higher friction, in particular wherein the locking surface comprises a corrugation and/or a toothing (figures 3, 4A, 4B)
wherein the control element (#38) receives no force in the closed position (figure 4B; to the same extent as Applicant’s claimed invention)
wherein an adjusting member (such as, plastic bushing #42 or compression tube #40) is provided, which interacts with the control element (#38) and in particular it is non-rotatably coupled to the control element (to the same extent as Applicant’s claimed invention; figures 2, 3).
In regards to claims 12-13, Olgren et al. discloses a steering column assembly (#10) for a motor vehicle, comprising:
an inner tube (inner bracket #30)
an outer tube (outer bracket #24)
an adjustment mechanism (position control apparatus #20), via which the relative position of the inner tube (#30) with respect to the outer tube (#24) is adjustable (columns 2-5)
wherein the adjustment mechanism (#20) comprises a control element (control shaft #38) which interacts with at least one pivotable eccentric part (flat pawls #66A, 66B, 68A, 68B), via which the adjustment mechanism is locked in a closed position, and wherein the eccentric part directly engages on an engaging portion (rack gears #60) in a closed position, and rests against a substantially opposite support surface (plain edge #62) over a force transmission portion (lug #74A, 74B; figure 4B)
wherein a clamping mechanism (clamping between vertical sides #26A, 32A and #26B, 32B of outer and inner brackets #24, 30) is provided, which has a clamping function with an adaptive load absorption (Abstract; column 1, lines 33-54; column 4, lines 15-26; claims 3, 6).

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (US 7,861,615).
In regards to claims 1-11, Harris et al. discloses a locking device for an adjustable steering column assembly (#20) of a motor vehicle, comprising:
an operating unit (actuator #72 including lever #74) which has at least one closed position (figure 3) and one open position (figure 4)
a control element (pivot shaft #58) coupled to the operating unit (#72; figures 1-4)
at least one eccentric part (first locking member #78) actuated by the control element (#58), wherein a retaining part (first arm #26, second arm #44) is provided, which interacts in the closed position with the eccentric part (figures 3, 5)
wherein a locking portion (first and second locking surfaces #86, 88) of the eccentric part (#78) engages on an engaging portion (first and second toothed racks #32, 48) of the retaining part (#26, 
wherein the eccentric part (#78) has a receptacle (aperture #96, recess #98) for the control element (#58) through which the control element extends with an actuating portion (portion including pin follower #118), and wherein the actuating portion and the receptacle are formed in a manner that the control element is rotatable relative to the eccentric part (column 8, lines 24-58; column 11, line 6-column 13, line 65)
wherein the receptacle has at least one support section (any section of aperture #96 and recess #98 against which portion of pivot shaft #58 including pin follower #118 rests) against which the actuating portion rests in the open position (figures 4, 6, 7; column 8, lines 24-58; column 11, line 6-column 13, line 65)
wherein the support section has at least two support areas (any section of aperture #96 and recess #98 against which portion of pivot shaft #58 including pin follower #118 rests) which are shifted from each other by an angle, wherein the angle falls between 10° and 30°, in particular 20° (figures 4, 6, 7)
wherein the control element (#58) comprises a substantially circular cross-section with at least one flattened portion, in particular wherein two flattened portions are provided, which are preferably parallel to each other (oval shape can be seen in figures 5, 6)
wherein the flattened portion (long side of oval shaped pivot shaft #58) in the open position rests directly against the first support area (section of aperture #96 or recess #98; figure 6)
wherein the locking portion (#86, 88) has an outwardly facing locking surface (teeth #106, 108) with a higher friction, in particular wherein the locking surface comprises a corrugation and/or a toothing (figure 7)
wherein the control element (#58) receives no force in the closed position (figures 3, 5; to the same extent as Applicant’s claimed invention)
wherein a spring (#84) is provided, which pretensions at least one eccentric part (first and second locking members #78, 80) in the closed position, in particular wherein the spring is formed as a torsion and compression spring (figures 2, 3; column 7, lines 6-27; column 11, lines 28-54; column 12, line 41-column 13, line 65)
wherein an adjusting member (such as, spring #84 or second locking member #80) is provided, which interacts with the control element (#58) and in particular it is non-rotatably coupled to the control element (to the same extent as Applicant’s claimed invention; figures 2-4)
wherein the adjusting member (second locking member #80) has an entrainment portion interacting with the spring (#84; figures 2-4, 7).
In regards to claims 12-13, Harris et al. discloses a steering column assembly (#20) for a motor vehicle, comprising:
an inner tube (including column jacket #22, first bracket #24)
an outer tube (second bracket #42)
an adjustment mechanism (components of which are seen in exploded view in figure 2), via which the relative position of the inner tube (#22, 24) with respect to the outer tube (#42) is adjustable (columns 3-13; figures 3-6)
wherein the adjustment mechanism comprises a control element (pivot shaft #58) which interacts with at least one pivotable eccentric part (first locking member #78), via which the adjustment mechanism is locked in a closed position, and wherein the eccentric part directly engages on an 
wherein a clamping mechanism (clamping load applied between first and second arms #26, 44) is provided, which has a clamping function with an adaptive load absorption (column 5, lines 14-29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses locking devices for adjustable steering columns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616